DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I (claims 1-13) in the reply filed on 06/23/22 is acknowledged.  The traversal is on the ground(s) that the Groups I & II are being related to same search. Applicant further states that the claims 14-18 should be examined together with claims 1-13.  This is not found persuasive because: the limitation of claim 14 (Group II) requires that the collar is configured to incrementally adjust a level of coupling strength between the first body member and the second body member.  Meanwhile, this limitation of the claim 14 does not require in the claim 1 (Group I).  For example: the collar in the claim 1 does not to adjust incrementally a level of coupling strength between the first and the body members.
The limitation of claim 1 (Group I) requires that: a first force required to uncouple the first body member from the second body member when the collar is in a first position is greater than a second force required to uncouple the first body member from the second body member when collar is in a second position.  This limitation of the claim1 does not require in the claim 14.
In addition, Examiner states on page 5 of Restriction/Election Requirement 04/04/22 that:
“Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.”
In other words, if the Applicant submits evidence or identify that the inventions I & II are obvious variants, in that case, although claims 14-18 do not include in the rejection below; however, the prior arts of the record can be rejected the claims 14-18 as well with same or similar analysis in the rejected claims 1-13. 
Because applicant did not submit evidence, did not admit the inventions to be obvious variant on the record, did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II & III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 8-9 state that “a force required to uncouple the first body member from the second body member is continuously variable between the first force and the second force” without providing any supporting interconnecting mechanical elements to get the result. 
Examiner acknowledges that the first force is greater than the second force for uncoupling the first body member from the second body member.  However, it is not clear how is the force being continuously variable between the first force and the second force. Thus, one having ordinary skill in the art would not know how to get the claimed result as required in the limitation above.
One having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed the force being continuously variable between the first and second forces.
Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to explain without undue experimentation due to the broad nature of the claims.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining of how is the force being continuously changed in between the first and second force, one could not make or use the invention without undue experimentation. 
As noted above Applicant has provided no way to determine the force (in between the first and second forces) being changed continuously and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of the force for uncoupling in between the first and second force being changed continuously and thus the invention is not enabled.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-6, 8-9 & 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Carrez et al. (US 2014/0209197).
Regarding claim 1, Carrez discloses a break-away connector, in Figs.1-4, 9-13, also see marked up Fig. 10 below, comprising: 
a first body member 10 having a coupling end portion 12 or 20 (in Fig. 4) and a break-away end portion 11; 
a second body member 140 having a coupling end portion (a portion engages with element 123, in Fig. 2) and a break-away end portion 152 (in Fig. 2), wherein the break-away end portion of first body member is configured to engage the break-away end portion of the second body member upon coupling of the first body member to the second body member; and 
a collar 130 (Fig. 12) coupled to the first body member, in Fig. 10, the collar longitudinally displaceable with respect to the first body member, see Figs. 9 & 11),
wherein a first force (in Figs. 11-12) required to uncouple the first body member from the second body member when the collar 130 is in a first position (Figs. 11-11) is greater than a second force (in Figs 9-10) required to uncouple the first body member from the second body member when collar 130 is in a second position (in Figs. 9-10). 
Note: when the collar is in a first position, in Figs. 11-12), which is fully engaged to the first and second body member and locked by the pin 16. In order to uncouple the first body member from the second body member, a user must use very large force (equivalents to a first force) to detach the first and second body members.  Meanwhile, when the collar is in a second position, in Figs. 9-10, the collar being detached to the first body member 10.  At this position, the user can use little force (equivalents to a second force) to uncouple the first body member from the second body member.  Therefore, in order to uncouple the first body member from the second body member, it is inherently/obviously that the first force (when collar 130 being engaged both of the body members) is greater than the second force (when collar 130 being detached from the first body member).

    PNG
    media_image1.png
    425
    815
    media_image1.png
    Greyscale

Regarding claim 2, wherein the break-away end portion 14 of the first body member comprises one or more resilient arms 14 (e.g. big slots located in between the arms 14 and therefore created flexible characteristic, in Figs. 3-4), each resilient arm 14 having one or more ridge portions (inward ridge/projection being engaged to slot of the element 140, in Fig. 10), wherein the break-away end portion 140 of the second body member comprises one or more ridge portions (outward ridge/projection being engaged to the inward ridge/projection of the first body member , and wherein the one or more ridge portions@140 of the first body member are configured to engage the one or more ridge portions of the second body member, see Fig. 10) upon the coupling of the first body member to the second body member. 
Regarding claim 3, further comprising a valve 132 (Fig.2) or 40 (Fig. 4) disposed within at least one of a lumen 141 (Fig. 2) or 50 (Fig. 4) of the first body member or a lumen of the second body member.  
Regarding claim 4, wherein the valve is configured to open upon coupling of the first body member to the second body member, Fig. 12.  
Regarding claim 5, further comprising a valve engagement member (125 in Fig. 2; or element 30 in Fig. 4) disposed within at least one of the lumen of the first body member and the lumen of the second body member, wherein the valve engagement member 125/30 is configured to open the valve upon coupling of the first body member to the second body member, Figs 2-4, 10 & 12.  
Regarding claim 6, wherein the first body member 10 comprises a slot and the second body member comprises a rib 14, and wherein a portion of the rib 14 is configured to be disposed within a portion of the slot when the first body member is coupled to the second body member, such that rotation of the first body member in relation to the second body member around a longitudinal axis of the break-away connector is limited.  

    PNG
    media_image2.png
    442
    594
    media_image2.png
    Greyscale

Regarding claim 8, it depends on the user apply a force amount on the first and second body members during the time of uncoupling the two body members.  Therefore, a force required to uncouple the first body member from the second body member is continuously variable between the first force and the second force.  
Regarding claim 9, wherein the collar 130 is moving in longitudinal direction in between coupling and during uncoupling time.  Therefore, the collar 130 is continuously displaceable between the first position and the second position. 
Regarding claim 13, wherein a portion of the collar 130 is configured to limit radial movement of the one or more resilient arms radially outward relative to a longitudinal axis of the break-away connector when the pin 16 being locked within the path/slot 150, see Fig. 11.

Claims 1-2, 6-9 & 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cottone, Sr. et al. (US 5,509,911), called as Cottone.
Regarding claim 1, Cottone discloses a break-away connector, in Figs. 1-7 comprising: 
a first body member 28 having a coupling end portion 12/26 and a break-away end portion 40; 
a second body member 22 having a coupling end portion 22 and a break-away end portion 44, wherein the break-away end portion 40 of first body member 28 is configured to engage the break-away end portion 44 of the second body member 22 upon coupling of the first body member to the second body member; and 
a collar 14 coupled to the first body member, Fig. 7, the collar longitudinally displaceable with respect to the first body member,
wherein a first force required to uncouple the first body member from the second body member when the collar is in a first position (the collar being attached or located on the break-way end portion 44 of the first body member 28; or the collar being attached partially to the two body members 28 & 22) is greater than a second force required to uncouple the first body member from the second body member when collar14  is in a second position (the collar 14 being removed or unattached to the first and second body members 28 & 22.
Note: when the collar 14 (in the first position) being attached to the two body members 28 & 22, as shown in Fig. 7, or the collar 14 being attached (in partially, not fully engaged) to the two body members 28 & 22, in order to uncouple the first and second the body members, the user must apply very large force (as a first force) on both body members 28 & 22 to separate the two body members 28 & 22 (because at this position, the resistance of the collar acts on the coupling of the two members 28 & 22).  However, when the collar 14 (in the second position) being removed or unattached to the two body members 28 & 22, at this point, the user can apply a little force (as a second force), by rotating the first body member 12 out or disengage to the second body member. 
Regarding claim 2, wherein the break- away end portion 40 of the first body member 28 comprises one or more resilient arms 40, each resilient arm 40 having one or more ridge portions 65, wherein the break-away end portion 44 of the second body member 22 comprises one or more ridge portions 42/52, and wherein the one or more ridge portions 65 of the first body member 28 are configured to engage the one or more ridge portions 42/52 of the second body member upon the coupling of the first body member to the second body member, see Fig. 7.  
Regarding claim 6, wherein the first body member 28 comprises a slot 59 (an interior space of the element 40, in Fig. 6) and the second body member comprises a rib 44, and wherein a portion of the rib 44 is configured to be disposed within a portion of the slot 59 when the first body member is coupled to the second body member, in Fig. 7, such that rotation of the first body member 12/28 in relation to the second body member around a longitudinal axis of the break-away connector is limited (because the collar 14 wraps around the break-way end portions.  
Regarding claim 7, wherein the first body member 28 comprises two or more resilient arms 40 and a slot 45a/45b is disposed between two of the resilient arms 40, wherein the second body member comprises a rib 44, and wherein a portion of the rib 44 is configured to be disposed within a portion of the slot 45a/45b when the first body member is coupled to the second body member (e.g. since the slots 45a/45b located outer surface of the rib 44 during the two body members being engaged), such that rotation of the first body member in relation to the second body member around a longitudinal axis of the break-away connector is limited.  
Regarding claim 8, as seen the marked-up figures A, B & C below, when the collar 14 is in the marked-up Fig. A, the user must use very large force to uncouple the two body members 28 & 20; however, when the collar 14 is in the marked-up Fig. B, the force of uncoupling the two body members 28 & 20 still using large force but less than the collar 14 in Fig. A (at tight position); and then the collar 14 is in the marked-up Fig. C, when the collar 14 being removed out of the two body members 28 & 20, the step of uncoupling the two body members is easier compare with the positions in the marked-up Figs. A & B, or the force (at the second force) of uncoupling the first body member 28 from the first body member is lesser than the force at positions in marked-up Figs. A & B.  
Therefore, a force required to uncouple the first body member from the second body member is continuously variable between the first force and the second force.  

    PNG
    media_image3.png
    228
    364
    media_image3.png
    Greyscale
            
    PNG
    media_image4.png
    241
    380
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    284
    387
    media_image5.png
    Greyscale

Regarding claim 9, wherein the collar 14 is continuously displaceable between the first position (in Fig. 7, just start to uncoupling or remove the collar 14 away from the two body members 28 & 20, but sliding the collar 14 to the right side, in Fig. 7) and the second position (the collar 14 is completely unattached to the two body members 28 & 20).  
Regarding claim 13, wherein a portion of the collar 14 is configured to limit radial movement of the one or more resilient arms radially outward relative to a longitudinal axis of the break-away connector, col. 6, lines 59-64.

Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cottone, Sr. et al. (US 5,509,911) in view of Bredtschneider et al. (US 2,933,333).
     	Regarding claim 10, Cottone discloses all the claimed subject matter as required.  Cottone discloses that the collar 14 is coupled to the first body member 28 but does not disclose that the coupling of the collar is threadably.  In other words, the collar includes thread element. 
	Bredtschneider disclose a break-away connector comprising: a first body member 10 having a break-away end portion 13; a second body member 14 having a break-way end portion 12; a collar 16 having an inner thread element; wherein the collar 16 is threadably coupled to the first body member 10 via an outer thread 13.
Note: a catheter tube in Cottone is analogous in structure to pipe coupling in Bredtschneider.  Therefore, the collar in pipe coupling and the collar in the catheter tube are interchangeable and (can be used in medical arts as it relates with the catheter tube) could be used for securing a connection in between the two body members.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the collar device and to modify the first body member of Cottone with including an inner thread in the collar device that being engaged with the outer thread of the first body member, thereby the collar being threadably coupled to the first body member, as taught by Bredtschneider, in order to enhance of securing in between the collar and the two body members in the coupling system. 
Regarding claim 11, Cottone in view of Bredtschneider discloses all the claimed subject matter as required. With the said in the claim 10 above, Bredtschneider discloses that the inner thread element includes in the collar 16.  Therefore, Cottone in view of Bredtschneider discloses that wherein rotation of the collar is configured to incrementally adjust a level of coupling strength (from loose condition to completely in tight condition) between the first body member and the second body member.  
Regarding claim 12, Cottone in view of Bredtschneider discloses all the claimed subject matter as required. With the said in the claim 10 above, Bredtschneider discloses that the inner thread element includes in the collar 16.  Therefore, Cottone in view of Bredtschneider discloses that wherein rotation of the collar adjusts a deflectable length of at least one of the two or more resilient arms.  For example: when the collar is fully engaged to the two body members, the resilient arms 40 in Cottone is very limited in flexible, because the compression force of the collar acts on the resilient arms.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783